Citation Nr: 0300245	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-06 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is manifested by symptoms of 
chronic sleep impairment, anxiety, depression, and anger, 
resulting in no more than an occasional or intermittent 
decrease in social and occupational functioning.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must determine if the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  This law sets out VA obligations 
with respect to the duty to assist and includes a duty to 
notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claim by means of the discussions in the 
March 2002 rating decision, the May 2002 Statement of the 
Case, and the August 2002 Supplemental Statement of the 
Case.  

In all of the aforementioned documents, the veteran was 
informed of the basis for his assigned disability 
evaluation and of the requirements for the assignment of a 
higher evaluation.  In the Statement of the Case, the RO 
notified the veteran of all regulations pertinent to his 
claim and informed him of the reasons for the denial.  The 
RO also informed the veteran of the evidence on which it 
had relied, and provided him with an additional 
opportunity to present evidence and argument in support of 
his claim.  Therefore, the Board finds that the rating 
decision, Statement of the Case, Supplemental Statement of 
the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO provided the veteran with a VA medical examination 
and a personal hearing.  While the veteran has expressed 
his belief the VA examination was too short, the Board can 
identify no specific deficiency upon review of the 
examination report.  The RO did not obtain current 
treatment records because the veteran has received no 
psychiatric care for his PTSD.  At his personal hearing, 
the veteran indicated that he may receive treatment at a 
future time.  However, the veteran has submitted no 
additional information or evidence.  Therefore, the Board 
finds that the RO has done everything reasonably possible 
to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.

The veteran contends that his PTSD is more disabling than 
currently evaluated by the RO.  Disability evaluations are 
determined by the application of a schedule of ratings, 
which is based on the average impairment of earning 
capacity in civilian occupations.  See 38 U.S.C.A. § 1155 
(West 1991).  Separate Diagnostic Codes identify various 
disabilities.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2002).

In the present case, the RO granted service connection for 
PTSD in the March 2002 rating decision and assigned a 30 
percent evaluation effective from September 2001, the date 
of claim.  The veteran disagreed with this initial 
evaluation.  When the assignment of an initial rating 
award is at issue, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present.  It is not only the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In relation to the current appeal, the only clinical 
evidence for consideration is the February 2002 VA 
examination.  At this examination, the veteran presented 
as oriented and appropriately dressed.  He appeared 
motivated to perform mental ability tasks and rapport was 
easily established.  Speech was relevant and coherent, 
memory was intact, and concentration was good.  The 
examiner noted some evidence of anxiety.  The veteran 
denied hallucinations and delusions, and no evidence of 
thought disorder or psychosis was present.  The veteran 
also denied current suicidal or homicidal ideations or a 
history of suicide attempts.  He rated his current and 
recent mood as 4/10, with 10 being the best on the scale.  

The veteran complained of poor sleep due to nightmares and 
disturbances.  He had had a nightmare the previous night, 
and had approximately 5 in the past 30 days.  These 
nightmares were usually memories of events from combat.  
The nightmares had temporarily worsened following the 
September 11, 2001 terrorist attacks.  The veteran 
reported an active social life, including church 
involvement.  He performed all activities of daily living 
and had been married for 32 years.  The veteran had been 
continuously employed since leaving active service.  He 
had worked 25 years for a company that had gone out of 
business and now worked as a plant manager.  The veteran 
had no significant legal or criminal history, and no 
current substance abuse problems.  

The examiner found that the veteran reexperienced his 
traumatic combat events through recollections and dreams.  
The veteran avoided reminders of this trauma.  He had 
symptoms of increased arousal and exaggerated startle 
response.  The veteran was diagnosed with chronic PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
65.

In his VA Form 9 submitted in June 2002, the veteran 
reported additional symptoms including periods of 
isolation, outbursts of anger, depression, anxiety, 
survival guilt, and suicidal thoughts.  At his personal 
hearing before the RO in August 2002, the veteran stated 
that his symptoms had increased since September 11, 2001, 
and that he had severe nightmares and sleep disturbance.  
The veteran's wife reported that he thrashed and yelled 
out in his sleep, and that he would often get up at night.  
She believed that he was more angry and prejudiced since 
September 11th, and she described outbursts of anger.  The 
veteran reported that he was now more secluded and that he 
did not have a social life.  He did not like crowds, but 
he visited family and he had one set of friends with whom 
he played cards.  The veteran worked at a stamping company 
and supervised 13 employees.  He reported no difficulty at 
work other than sometimes losing his temper.  He currently 
received no medication or counseling. 

The veteran's PTSD has been assigned a schedular 30 
percent evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Under this Diagnostic Code, 
a 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
and social relationships.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence is against an evaluation in 
excess of 30 percent.  The veteran exhibits none of the 
symptomatology necessary for the assignment of a 50 
percent evaluation, such as flattened affect, panic 
attacks, or difficulty with speech, comprehension, memory, 
thought, or judgment.  Rather, the veteran's predominant 
symptoms are chronic sleep impairment, as well as some 
anxiety, depression, and anger.  These symptoms most 
closely approximate a 30 percent disability evaluation.

As to the veteran's level of social and occupational 
impairment, the Board notes that the veteran was assigned 
a GAF score indicative of only mild symptoms, (65).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-
47 (1994).  While the veteran has reported some impairment 
of social functioning, the Board observes that he has 
maintained a lengthy marriage, as well as relationships 
with family, friends, and co-workers.  As to occupational 
functioning, the record contains essentially no evidence 
of impairment.  The veteran has steadily maintained 
employment and, in fact, currently works in a supervisory 
capacity.  Accordingly, the Board can identify no basis 
for an increased evaluation and the benefit sought on 
appeal is denied.

Finally, in exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2002).  There has been no showing in the 
present case that the veteran's PTSD has caused marked 
interference with his employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  
Accordingly, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An evaluation in excess of 30 percent for PTSD is denied.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

